DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 09/13/2022.
Claims 1-20 have been amended.
Rejection to claims under 35 USC § 112b is withdrawn since the claims have been amended accordingly.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 filed on 09/13/2022 have been considered but are moot because the arguments on one of alternatives that was not examined in the previous office actions, which has been addressed in the instant office action with newly identified prior art, thus rendering Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 11-14, 16-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 10,979,917, “Luo”) and its provisional application 62/559519 (“Luo519”) in view of Reial et al. (US 2018/0083722, “Reial”).
Examiner’s note: in what follows, references are drawn to Luo unless otherwise mentioned.
Luo discloses “Systems and Methods for Communication Beam Loss Recovery” and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for information processing, applied to a terminal, comprising: 
reporting a beam report to a network side device ([Luo519, 00133] “the UE transmits a beam status report with new beam information to the base station.”), wherein the beam report is reported in a case that time domain behavior of the beam report is a periodic report or a semi-persistent report ([Luo519, 00133] “In block 1222, after receiving either the aperiodic CSI-RS transmission (block 1214) from the base station, or the request for the aperiodic beam report based on a periodic CSI-RS signal or a periodic SS signal (block 1216) from the base  station” Luo does not specifically describe about periodic or semi-persistent report. This will be discussed in view of XXX.) and a reporting condition is met ([Luo519, 00141] “alternative 1 can be used if the time to the next periodic CSI-RS or SS opportunity exceeds a threshold”); or 
the beam report is reported in a case that time domain behavior of the beam report is an aperiodic report, wherein a quantity of reported beam reports is less than a quantity of beam reports that are configured by the network side device or triggered by the network side device to report (This alternative after the conjunction or is not examined.).  
It is noted that while disclosing beam status reporting, Luo does not specifically teach about a periodic report. It, however, had been known in the art before the effective date of the instant application as shown Reial as follows;
a periodic report ([Reial, 0101] “The measurement report content could indicate a signal quality measure (RSRP, RSRQ, SINR), a reporting period (if periodic reporting is used), trigger condition, or conditions”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Luo by using the features of Reial in order to improve channel measurements for wireless communications such that “to provide efficient configuration of mobility measurements” [Reial, 0005].

Regarding claim 11, it is a terminal claim corresponding to the method claim 1, except the limitations “a memory, a processor, and a computer program that is stored in the memory and capable of running on the processor” (See [Luo519, 0033 and Fig. 6]) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 20, it is a non-transitory computer readable storage medium corresponding to the method claim 1, except the limitations “the computer readable storage medium stores a computer program” (See [Luo519, 0010 and 0033]) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 2 and 12, the method according to claim 1 and the terminal according to claim 11, respectively, 
wherein the reporting condition comprises information on a reporting trigger event ([Reial, 0072] “For event based reporting, the parameters of the mobility reference signals could define triggers, e.g. signal quality threshold(s), for such events.”); and 
the reporting a beam report to a network side device comprises: in a case that the time domain behavior of the beam report is a periodic report or a semi- persistent report and the reporting trigger event occurs, reporting the beam report to the network side device ([Reial, 0101] “The measurement report content could indicate a signal quality measure (RSRP, RSRQ, SINR), a reporting period (if periodic reporting is used), trigger condition, or conditions, for event based reporting (e.g. signal quality threshold), number of transmission beams to report”) or stopping reporting the beam report to the network side device (This alternative is not examined.).

Regarding claims 3 and 13, the method according to claim 1 and the terminal according to claim 11, respectively, wherein before the reporting a beam report to a network side device, the method further comprises: in a case that the time domain behavior of the beam report is a periodic report or a semi- persistent report, receiving first information from the network side device ([Reial, 0076] “The parameters of the mobility reference signals could define instructions to the wireless device 130 for reporting changing channel conditions”), wherein the first information is used to indicate whether to enable an event-based report ([Reial, 0072] “For event based reporting, the parameters of the mobility reference signals could define triggers, e.g. signal quality threshold(s), for such events.”).  

Regarding claims 4 and 14, the method according to claim 3 and the terminal according to claim 13, respectively, wherein the reporting condition comprises information on a reporting trigger event; and the reporting a beam report to a network side device comprises: 
reporting the beam report to the network side device or stopping reporting the beam report to the network side device, in a case that the time domain behavior of the beam report is a periodic report or a semi-persistent report, the first information is used to indicate that the event-based report is enabled (See above [Reial, 0072 and 0076], and the reporting trigger event occurs ([Reial, 0128, Fig. 4 and Fig. 10] “S304: The wireless device 130 provides a measurement report of the received mobility reference signals to the network node 110a, 110b according to the requested reporting mode.”); or
reporting the beam report to the network side device, in a case that the time domain behavior of the beam report is a periodic report or a semi-persistent report and the first information is used to indicate that the event-based report is disabled (This alternative is not examined.).  

Regarding claims 6 and 16, the method according to claim 1 and the terminal according to claim 11, respectively, wherein before the reporting a beam report to a network side device, the method further comprises: 
receiving second information from the network side device, wherein the second information is used to indicate whether to enable the periodic report or the semi-persistent report ([Reial, 0072] “The parameters of the mobility reference signals could define the reporting period (if periodic reporting is desired) of the wireless device 130.”, and [Reial, 0076] “The parameters of the mobility reference signals could define instructions to the wireless device 130 for reporting changing channel conditions”).  

Regarding claims 7 and 17, the method according to claim 6, wherein the reporting a beam report to a network side device comprises: 
in a case that the time domain behavior of the beam report is a periodic report or a semi- persistent report and the second information is used to indicate that the periodic report or the semi- persistent report is disabled, stopping reporting the beam report to the network side device (This alternative is not examined.); or 
in a case that the time domain behavior of the beam report is a periodic report or a semi- persistent report and the second information is used to indicate that the periodic report or the semi- persistent report is enabled (See above [Reial, 0072 and 0076]), reporting the beam report to the network side device (See [Reial, 0072 and 0076]).  

Regarding claim 8, the method according to claim 6, wherein 
in a case that the time domain behavior of the beam report is a periodic report, the receiving second information from the network side device comprises: 
receiving the second information from the network side device by using DCI; 
receiving the second information from the network side device by using MAC CE (These two alternatives are not examined.); or receiving the second information from the network side device by using RRC ([Reial, 0034] “The network informs the wireless device 130 via downlink control (i.e., from radio access node to wireless device 130) or via a radio resource control (RRC) channel to measure and report candidate transmission beam transmission quality”); or 
in a case that the time domain behavior of the beam report is a semi-persistent report, the receiving second information from the network side device comprises: receiving the second information from the network side device by using DCI (This alternative is not examined.).  

Claim(s) 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 10,979,917, “Luo”) and its provisional application 62/559519 (“Luo519”) in view of Reial et al. (US 2018/0083722, “Reial”) and further in view of Wu et al. (US 2021/0195597, “Wu”).
Examiner’s note: in what follows, references are drawn to Luo unless otherwise mentioned.
Regarding claims 10 and 19, it is noted that while disclosing beam status reporting, Luo does not specifically teach about aperiodic report on UCI. It, however, had been known in the art before the effective date of the instant application as shown Wu as follows;
the method according to claim 1 and the terminal according to claim 11, respectively, wherein in a case that the time domain behavior of the beam report is an aperiodic report, the method further comprises at least one of the following steps: 
sending uplink control information (uplink control information, UCI) to the network side device ([Wu, 0073] “transmitting PUCCH and PUSCH on different RBs”, and [Wu, 0074] “UCI piggybacking on PUSCH”), 
wherein the UCI comprises first indication information, and the first indication information is used to indicate information of a beam report reported to the network side device ([Wu, 0074] “UCI piggybacking on PUSCH may also include UL data that may be rate-matched around the UCI at least for a periodic CSI report configured by RRC and/or a aperiodic CSI report triggered by UL grant.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Luo by using the features of Wu in order to effectively communicate with other entities with less overheads such that “The method generally includes determining a total amount of allocated resources for transmitting both uplink data and uplink control information (UCI) in a physical uplink shared channel (PUSCH) transmission” [Wu, 0008].

Allowable Subject Matter
Claims 5, 9, 15 and 18 objected to as being dependent upon a rejected base claim, but be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number and email address are as follows; 571-272-5009, harry.kim2@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411